Citation Nr: 1441294	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-29 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a skin disability as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Rhode Island Division of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and L.M.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from January 1945 to November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the VA Regional Office (RO) in Jackson, Mississippi.  The RO in Providence, Rhode Island has jurisdiction of this case.

The Veteran and L.M. testified before a Decision Review Officer (DRO) in May 2012, and before the undersigned Veterans Law Judge via videoconference in June 2014; and transcripts of the hearings are of record and have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during service.

2.  The Veteran is currently diagnosed with recurrent basal cell and squamous cell carcinomas.

3.  Resolving any doubt in the Veteran's favor, his current skin cancer is related to in-service radiation exposure.  


CONCLUSION OF LAW

The criteria for service connection for skin cancer are approximated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Service connection for disorders claimed to be due to exposure to ionizing radiation in service can be established in a number of different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  Third, direct service connection can be established under 38 C.F.R. § 3.303 by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions or special procedures.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

The Board will consider the Veteran's claim as one of direct service connection. 

The Veteran was exposed to ionizing radiation during active duty service.  The Defense Threat Reduction Agency (DTRA) confirmed the Veteran's participation with the American occupation forces in Japan and could have received no more than: total skin dose beta plus gamma (left nostril) 0.001 rem, upper bound total skin dose beta plus gamma (left nostril) 0.002 rem; total skin dose beta plus gamma (face) 0.001 rem, upper bound total skin dose beta plus gamma (face) 0.002 rem; total skin dose beta plus gamma (lateral anetcubital) 0.001 rem, upper bound skin dose beta plus gamma (lateral antecubital) 0.003 rem.  

Thus, although the Veteran's service treatment records are negative for any evidence of skin cancer, he was exposed to radiation during service and an in-service injury is demonstrated. 

Evidence of radiation exposure, by itself, however, is not sufficient to award service connection.  Rather, there must be some indication that the Veteran's skin cancer is somehow related to in-service exposure to ionizing radiation.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303(d). 

In a July 2011 memorandum from Director, Environmental Agents Service, it was stated that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the skin cancers.  It was noted that for purposes of calculation, the radiation doses were assumed to have been received as a single acute dose in the earliest year of exposure (1946).  This assumption would tend to increase the probability of causation as calculated by IREP. The program calculated a 99th percentile value for the probability of causation of 0.00% for squamous cell carcinoma and 0.03% for basal cell carcinoma.  It was concluded that in view of the above, it is unlikely the skin cancers resulted from exposure to ionizing radiation in service.

In a July 2011 letter, the Director of the Compensation and Pension Service concluded that, as a result of the findings, and following a review of the evidence in its entirety, there is no reasonable possibility that the Veteran's skin cancers were the result of exposure to ionizing radiation in service.

However, Dr. M.F., a private physician associated with the Cleveland Clinic Head & Neck Institute- Facial Plastic & Reconstructive Surgery, provided a June 2012 opinion favorable to the claim.  Dr. M.F. noted that the Veteran currently has extensive and recurrent facial carcinomas including basal cell and squamous cell carcinomas.  He noted the Veteran's tour with an artillery battalion during World War II which involved the reconstruction and stabilization in Japan following their surrender.  Dr. M.F. stated that "his tour took him through areas of recent bomb/radiation exposure and there is little doubt that he was exposed to levels of radiation at that time.  Dr. M.F. indicated further that "[i]t is well-established that even low level radiation exposure can contribute to progressive and widespread cutaneous malignancy." 

Based upon the evidence, the Board finds the Veteran's skin cancer is shown to have developed as a result of ionizing radiation exposure during active service.  The Veteran's report of exposure to ionizing radiation during active service is consistent with the circumstances of his service.  The opinion of Dr. M.F. that even low levels of radiation exposure can contribute to skin cancer is found to be persuasive.  

The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met and the claim is granted.  38 U.S.C.A. § 5107 (West 2002).

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

ORDER

Entitlement to service connection for skin cancer is granted.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


